DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The written description should provide support for what is regarded as the grip portion and the shank, as claimed in claims 25 and 33.
The drawings are objected to because in the Replacement drawings filed on February 18, 2020, the lead line should be included for reference numeral 332 in fig. 19A, and it appears that “201’” in fig. 26 should read --501’--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 21, 29 and 36 are objected to because of the following informalities:  In the last line of claim 21, “first” should read --activated-- and “second” should read --inactivated--.  In claim 29, line 3, .  Appropriate correction is required.
Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,563,425. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially claim the same subject matter, and the limitations of claims 21-24 are set forth in claims 1-20 of U.S. Patent No. 10,563,425.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/600,869. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially claim the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28, 30-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Welsby et al 8,939,477 in view of the GB 2429747 reference, hereafter referred to as GB (747).
Re claim 25, Welsby et al teaches a lockset comprising a lock chassis 45, a latchbolt 60, a handle 105 (or 155) connected with the lock chassis, such that when the lock chassis is in the unlocked state, rotation of the handle 105 causes retraction of the latchbolt, the handle including a shank 95 and a grip portion 105 extending laterally from the shank 95.  GB (747) teaches a grip portion 14 in fig. 2 that extends laterally from a shank 18, wherein the grip portion 14 includes a laterally-extending opening 22 extending along a length direction which receives a status indicator 24, which has a lock-indicating state which includes the first red light source 28 and an unlock-indicating state which includes the second green light source 30 corresponding to an unlock state.  GB (747) teaches that this status indicator may be applied to doors which cover an entryway to rooms in a house or office, as set forth on page 11, lines 11-14.  It would have been obvious to provide the grip portion 105 of Welsby et al with a status indicator extending along the length direction of the grip portion 105, to provide an indication of when the handle 105 is in its locked and unlocked states, in view of the teaching of GB (747), to allow an individual to immediately recognize the condition of the lock for security purposes.
Re claim 26, the indicator displays a first indicium (red) in the locked state, and does not display the red indicium in the second unlocked state.
Re claim 27, the indicator displays a second green indicium in the unlocked state.
Re claim 28, the status indicator 24 of GB (747) is mechanical, since it includes a mechanical pipe component 24.
Re claim 30, the handle 105 of Welsby et al is a lever handle, as is the handle 6 of GB (747).
Re claim 31, the opening and status indicator 24 extend primarily in the lateral direction.
Re claim 32, the opening and status indicator extend a majority of a lateral length of the grip portion 14 of GB (747).

Re claim 35, the status indicator 24 of GB (747) is mechanical, since it includes a mechanical pipe component 24.
Re claim 36, the status indicator 24 of GB (747) is shown as a barrel shape in fig. 2, and produces a first red indicium and a second green indicium.
Re claim 37, the status indicator 24 of GB (747) produces a first red indicium and a second green indicium.
Re claim 38, the activation carrier 125 of Welsby et al is mounted for rotation between first and second positions.
s 25-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over the GB 2429747 reference, hereafter referred to as GB (747), in view of Costigan 8,469,411.
Re claim 25, GB (747) teaches a lockset comprising a handle 6 for being rotated, including a shank 18 in fig. 2 and a grip portion 14 laterally extending from the shank 18, and including an opening 22 along the length direction for receiving a status indicator 24 having a lock-indicating red state, and an unlock-indicating green state.  Costigan teaches a lever handle 16 for a vehicle used with a chassis 10 and a latchbolt 62 operatively coupled with the handle.  It would have been obvious to modify the lockset of GB (747) such that it includes a chassis and a latchbolt, used with its locked and unlocked states, to allow the handle to actuate the latchbolt in the unlocked state as is well known.  
Re claim 26, the indicator of GB (747) displays a first indicium (red) in the locked state, and does not display the red indicium in the second unlocked state.
Re claim 27, the indicator displays a second green indicium in the unlocked state.
Re claim 28, the status indicator 24 of GB (747) is mechanical, since it includes a mechanical pipe component 24.
Re claim 30, the handles of GB (747) and Costigan are both lever handles.
Re claim 31, the opening and status indicator 24 extend primarily in the lateral direction.
Re claim 32, the opening and status indicator extend a majority of a lateral length of the grip portion 14 of GB (747).
Provided the double patenting rejections are overcome, claims 21-24 would be allowable over the prior art, and claims 29, 34, 39 and 40 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ieda et al 2009/0284358 teaches an indicator 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 12, 2022